DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,12 are objected to because of the following informalities:  “ignoring the second DCI by not applying the second DCI” is objected to should be changed to “ ignoring the second DCI [ .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-13,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Imari et al. ( US Pat.10,820,342) in view of Lee et al. ( US Pat.10,841,044).
In claims 1,11,20 Al-Imari et al. discloses a method comprising: receiving, by a wireless device, a first downlink control information (DCI) comprising: a first hybrid automatic request (HARQ) process identifier; and a first new data indicator (NDI) ( see 
receiving a second DCI comprising: the first HARQ process identifier; and a second NDI ( see fig.3; col.6; lines 18-30; the UE 1 receives a second DCI to reschedule the uplink transmission. The second DCI comprises the same HARQ process ID, an NDI that indicates there is a new data scheduled for the UE 1 (second NDI));
considering, in response to the first DCI indicating postponing a HARQ
acknowledgement transmission for a HARQ process identified by the first HARQ
process identifier, the second NDI as toggled regardless of a value of the second NDI ( see fig.3; col.6; lines 42-60;upon receiving the second DCI, the Ue 1 determines the NDI is toggled, may interpret the second uplink grant to be rescheduled  for uplink transmitting on UE1 2nd PUSCH (see fig.3; postponing a HARQ process)). Al-Imari et al.  further discloses, in col.10; lines 20-32; the UE 1 comprises a processor 512 coupled to a memory 514 to execute the stored data therein ( claim 11; a processor executes instructions stored in a memory).
Al-Imari et al. does not disclose flushing a HARQ buffer associated with the HARQ process based on the second NDI being toggled. 
Lee et al. discloses in fig.7; col.12; lines 20-48; a UE is configured to skip UL transmission if there is no data available for transmission (step S701). The UE receives an UL grant for new transmission for HARQ process (step S703; NDI is toggled). The Ue then checks that 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. with that Al-Imari et al. to postpone/delay or reschedule the HARQ uplink transmission based on the value of NDI. 
In claims 8,17 Al-Imari et al. discloses wherein the first DCI indicates postponing the HARQ acknowledgement transmission based on one or more values of one or more fields of the first DCI (see col.6; lines 30-40; the second DCI comprises any other field in the scheduling DCI).
In claims 9,18, Al-Imari et al. discloses the one or more fields comprise a physical downlink shared channel (PDSCH)-to-HARQ feedback timing field indicating a timing between a PDSCH corresponding to the first DCI and a HARQ feedback for the PDSCH ( see col.6; lines 30-40and lines 64-66; the second DCI comprises a slot number indication K2 pointing to a slot different from previous time domain resource).
In claims 10,19 Al-Imari et al. discloses wherein the first DCI indicates postponing the HARQ acknowledgement transmission based on a value of the PDSCH-to-HARQ feedback timing being equal to a first value ( see col.6; lines 30-40; the second DCI 
In claim 2, Al-Imari et al. discloses receiving a transport block based on the second
DCI (see col.6; lines 18-22; the Ue 1 receives second DCI to reschedule the scheduled uplink transmission having the same HARQ process).
In claims 4, 13 Al-Imari et al. discloses the ignoring the second DCI comprising not receiving a transport block via a radio resource indicated by the second DCI ( see col.5; lines 38-50; the Ue recognizes cancelling UL grant via modified fields values 1 and 0). 
	In claims 3,12 Al-Imari et al. discloses ignoring the second DCI by not applying the second DCI in response to the first DCI indicating postponing the HARQ acknowledgement transmission (see col.5; lines 32-38;  the UE1 receives the cancelling uplink grant from the second uplink grant (ignore second DCI) to cancel uplink grant).   

Claims 5,6,7,14,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Imari et al. ( US Pat.10,820,342) in view of Lee et al. ( US Pat.10,841,044), and further in view of Tsai et al. (US Pat.11,240,809).
In claims 5,14,7,16 Al-Imari et al. discloses receiving a transport block scheduled by the first DCI (see col.5; line 65 to col.6; line 5; the UE 1 receives a first DCI comprising uplink grant  and a first HARQ process ID). But Al-Imari et al. does not disclose wherein the transport bock comprises a medium access control control element (MAC CE) which 
In claims 6,15  Al-Imari et al. discloses transmitting a HARQ acknowledgement for the
transport block, regardless of the first DCI indicating postponing the HARQ
acknowledgement transmission, in response to the MAC CE being of a first type MAC CE (see col.6; lines 29-35 and lines 64-67; the second DCI comprises different slot scheduling for UE1 to transmit uplink in 2nd PUSCH).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. ( US Pat.10,455,635; Method for Activating/Deactivating Cells in Wireless Communication System and Device Therefore);
Zhou et al. ( US Pub.2020/0259601; Uplink Pre-empt Mechanism).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413